NUMBER 13-14-00015-CV

                               COURT OF APPEALS

                         THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI  -  EDINBURG
														

Creative Artists Agency, LLC.Twisted 
Roads Touring, LLC 4FINI, Inc. Brett 
Saliba, Sarah Siquieros F/K/A Sarah 
Baer, Kevin Lyman and Jim Melhart 
D/B/A Melhart Music Center,					        Appellants,

                                      v.

Las Palmas Race Park, LLC Las Palmas 
Downs, Inc. and Front Porch Entertainment,	  	        Appellees.
														
                                       
                    On appeal from the 93rd District Court
                           of Hidalgo County, Texas.
														

                                     ORDER

        Before Chief Justice Valdez and Justices Benavides and Longoria
                               Order Per Curiam

	Appellants, Creative Artists Agency, LLC.Twisted Roads Touring, LLC 4FINI, Inc. Brett Saliba, Sarah Siquieros F/K/A Sarah Baer, Kevin Lyman and Jim Melhart D/B/A Melhart Music Center, have filed a motion for temporary relief to stay the trial court proceedings pending resolution of their appeal of an order denying arbitration.  The Court requested and received a response from appellees, Las Palmas Race Park, LLC Las Palmas Downs, Inc. and Front Porch Entertainment, and further received a reply thereto from appellants.  The Court, having examined and fully considered the motion for temporary relief, is of the opinion that it should be granted.  Accordingly, we GRANT appellants' motion for temporary relief and order the trial court proceedings to be stayed pending further order of this Court or final disposition of this appeal. 
IT IS SO ORDERED.
					PER CURIAM

Delivered and filed the 
14[th] day of February, 2014.